Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  November 1, 2006                                                                                          Clifford W. Taylor,
                                                                                                                    Chief Justice

  131475                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  SUZANNE VERBRUGGHE, as                                                                                  Robert P. Young, Jr.
  Personal Representative of the                                                                          Stephen J. Markman,
                                                                                                                         Justices
  Estate of George Verbrugghe, 

  Deceased, 

               Plaintiff-Appellee, 

  v        	                                                           SC: 131475
                                                                       COA: 263686
                                                                       Macomb CC: 04-004423-NH
  SELECT SPECIALTY HOSPITAL – 

  MACOMB COUNTY, INC., 

                   Defendant-Appellant,
  and
  ARSENIO V. DeLEON, M.D.,

  and MARIUS LAURINAITIS, M.D., 

            Defendants-Appellees,                       

  and
  JAVED ZIA, M.D., 

             Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 23, 2006
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Washington v Sinai Hospital of Greater Detroit (Docket No. 130641) is pending
  on appeal before this Court and that the decision in that case may resolve an issue raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              November 1, 2006                    _________________________________________
           l1025                                                                  Clerk